— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered July 27, 1982, convicting him of grand larceny in the second degree and criminal possession of a forged instrument in the second degree, after a nonjury trial, and sentencing him to concurrent terms of 60 days’ imprisonment and five years’ probation, the periods of imprisonment being a condition of and running concurrently with the periods of probation. 1i Judgment modified, as a matter of discretion in the interest of justice, by deleting from the sentences imposed the condition of imprisonment. As so modified, judgment affirmed, and case remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to GPL 460.50 (subd 5). H We deem the sentences, as reduced, to be more appropriate under the circumstances of this case. We have considered defendant’s other contentions and find them to be without merit (see People v Mitchell, 58 NY2d 368). Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.